Case 2:16-cv-08979-AB-AGR Document 90 Filed 06/19/20 Page 1 of 9 Page ID #:2905



   1   Michael H. Boyamian, SBN 256107
       Armand R. Kizirian, SBN 293992
   2   BOYAMIAN LAW, INC.
       550 N. Brand Blvd., Suite 1500
   3   Glendale, CA 91203
       Telephone: (818) 547-5300
   4   Facsimile: (818) 547-5678
       E-mail: michael@boyamianlaw.com
   5           armand@boyamianlaw.com
   6   Attorneys for Plaintiffs SEVAG CHALIAN,
       SIGFREDO CABRERA, ENKO TELAHUN,
   7   CHRISTINE MCNEELY, PATRICK BRENNAN,
       and the Putative Class
   8
       James N. Boudreau (SBN PA 77891)
   9   Christiana L. Signs (SBN PA 317851)
       GREENBERG TRAURIG, LLP
  10   1717 Arch Street, Suite 400
       Philadelphia, Pennsylvania 19103
  11   Telephone: 215.988.7800
       Facsimile: 215.988.7801
  12   boudreauj@gtlaw.com
       signsc@gtlaw.com
  13
       Attorneys for Defendants CVS PHARMACY, INC.,
  14   CVS RX SERVICES, INC., and GARFIELD
       BEACH CVS, LLC
  15
       (Additional Counsel Listed on Following Page)
  16
                            UNITED STATES DISTRICT COURT
  17
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  18
       SEVAG CHALIAN, an Individual,              CASE NO.: 2:16-cv-08979-AB-AGR
  19   Individually and on behalf of all others
       similarly situated and the general         Related Case No.: 2:20-cv-02401-AB-
  20   public,                                    AGR
  21                   Plaintiffs,                Assigned to Hon. André Birotte Jr.
  22         v.                                   JOINT STIPULATION TO
                                                  EXTEND PAGE LIMIT FOR
  23   CVS PHARMACY, INC., a Rhode                PLAINTIFFS’ MOTION FOR
       Island corporation; CVS RX
  24   SERVICES, INC., a New York                 PRELIMINARY APPROVAL
       corporation; GARFIELD BEACH
  25   CVS, LLC, a California limited
       liability company; and DOES 1 thru         Complaint Filed: July 20, 2016
  26   100, inclusive,                            Action Removed: December 5, 2016
  27                   Defendants.
  28

          JOINT STIPULATION TO EXTEND PAGE LIMIT FOR PLAINTIFFS’ MOTION FOR
                                PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 90 Filed 06/19/20 Page 2 of 9 Page ID #:2906



   1   Michael S. Morrison, SBN 205320
       ALEXANDER KRAKOW + GLICK LLP
   2   1900 Avenue of the Stars, Suite 900
       Los Angeles, California 90067
   3   Telephone: (310) 394-0888
       Facsimile: (310) 394-0811
   4   E-mail: mmorrison@akgllp.com
   5   R. Craig Clark, SBN 129219
       CLARK LAW GROUP
   6   205 West Date Street
       San Diego, CA 92101
   7   Telephone: (619) 239-1321
       Facsimile: (888) 273-4554
   8   E-mail: cclark@clarklawyers.com
   9   Thomas W. Falvey, SBN 65744
       LAW OFFICES OF THOMAS W. FALVEY
  10   550 N. Brand Blvd., Suite 1500
       Glendale, CA 91203
  11   Telephone: (818) 547-5200
       Facsimile: (818) 500-9307
  12   E-mail: thomaswfalvey@gmail.com
  13   Walter Haines, SBN 071075
       UNITED EMPLOYEES LAW GROUP
  14   5500 Bolsa Avenue, Suite 201
       Huntington Beach, CA 92649
  15   Telephone: (562) 256-1047
       Facsimile: (562) 256-4554
  16
       Attorneys for Plaintiffs SEVAG CHALIAN,
  17   SIGFREDO CABRERA, ENKO TELAHUN,
       CHRISTINE MCNEELY, PATRICK BRENNAN,
  18   and the Putative Class
  19   Tyler R. Andrews (SBN CA 250686)
       GREENBERG TRAURIG, LLP
  20   3161 Michelson Drive, Suite 1000
       Irvine, California 92612
  21   Telephone: 949.732.6500
       Facsimile: 949.732.6501
  22   andrewst@gtlaw.com
  23   Attorneys for Defendants CVS PHARMACY, INC.,
       CVS RX SERVICES, INC., and GARFIELD
  24   BEACH CVS, LLC
  25

  26
  27

  28
                                             6
          JOINT STIPULATION TO EXTEND PAGE LIMIT FOR PLAINTIFFS’ MOTION FOR
                                PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 90 Filed 06/19/20 Page 3 of 9 Page ID #:2907



   1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
   2          Plaintiffs SEVAG CHALIAN, SIGFREDO CABRERA, ENKO
   3   TELAHUN, CHRISTINE MCNEELY, and PATRICK BRENNAN (“Plaintiffs”),
   4   on the one hand, and Defendants CVS PHARMACY, INC., CVS RX SERVICES,
   5   INC., GARFIELD BEACH CVS, LLC (collectively “CVS” or “Defendants”)
   6   (Plaintiffs and Defendants together as “Parties”), on the other hand, through their
   7   attorneys of record, hereby stipulate as follows:
   8          WHEREAS, the above-captioned case is a putative wage and hour class
   9   action that was filed on July 20, 2016 in Los Angeles County Superior Court.
  10          WHEREAS, this matter was removed to the Central District of California on
  11   December 5, 2016. See Dkt. No 1, Notice of Removal.
  12          WHEREAS, the putative class in this matter encompasses pharmacists who
  13   worked in either CVS Region 65 or 72 in the State of California, and who
  14   completed mandatory training modules. See Dkt. No. 44, First Amended
  15   Complaint, ¶ 15.
  16          WHEREAS, in essence, Plaintiff alleges that he and the other putative class
  17   members completed mandatory training modules outside of their shifts and were
  18   not compensated for such time by CVS. First Amended Complaint, ¶¶ 21-22, 24-
  19   28.1
  20          WHEREAS, the Cabrera action is also a putative wage and hour class action
  21   suit, filed by Plaintiffs Sigfredo Cabrera, Enko Telahun, and Christine McNeely
  22   (“Cabrera Plaintiffs”), against Defendants CVS Rx Services, Inc., a New York
  23   corporation, CVS Pharmacy, Inc., a Rhode Island corporation, and Garfield Beach
  24   CVS, LLC a California limited liability company (i.e., the same Defendants as in
  25   the Chalian action).
  26
  27   1
         Tamara Aleksandryan, previously a Plaintiff and proposed Class Representative, was dismissed
       from this suit on October 17, 2017, after Defendants brought a Motion to Compel Arbitration.
  28   See Dkt. No. 52, Order Granting Motion to Compel Arbitration.
                                                        6
           JOINT STIPULATION TO EXTEND PAGE LIMIT FOR PLAINTIFFS’ MOTION FOR
                                 PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 90 Filed 06/19/20 Page 4 of 9 Page ID #:2908



   1         WHEREAS, similar to the Plaintiff in this matter, the Cabrera Plaintiffs
   2   represent a putative class composed of California CVS pharmacy employees who
   3   worked off the clock, including completing mandatory training modules, in
   4   addition to other wage and hour claims. See Cabrera, Dkt. 49, Second Amended
   5   Complaint, ¶¶ 8, 29-38.
   6         WHEREAS, the Cabrera action was initially filed in Alameda County
   7   Superior Court on August 3, 2017.
   8         WHEREAS, on October 9, 2017, the Cabrera action was removed to the
   9   Northern District of California. See Cabrera, Dkt. No. 1, Notice of Removal.
  10         WHEREAS, in 2018, counsel for the Plaintiffs in the Central District of
  11   California Action and the Northern District of California Action decided to work
  12   cooperatively and jointly prosecute their respective actions. To that end, the Parties
  13   executed new fee sharing agreements with Plaintiffs.
  14         WHEREAS, after protracted negotiations which involved two mediations,
  15   on November 11, 2019, the Parties reached an agreement in principal to resolve all
  16   pending wage and hour disputes between them.
  17         WHEREAS, subsequent to this, additional pay and time data, as well as
  18   additional written policies, were provided to Plaintiffs to further verify the
  19   accuracy of their analysis and projections, and to ensure the Settlement was fair,
  20   reasonable, and adequate.
  21         WHEREAS, the Cabrera action was thereafter ordered transferred to the
  22   Central District of California on March 9, 2020. See Cabrera, Dkt. No. 124, Joint
  23   Stipulation and Order to Transfer Venue and Consolidate Action.
  24         WHEREAS, major claims in both the Chalian and Cabrera actions arise
  25   from alleged wage and hour violations stemming from CVS’s policies and
  26   practices concerning mandatory pharmacy employee training.
  27         WHEREAS, on June 3, 2020, the Parties filed a stipulation with leave to file
  28   a consolidated Second Amended Complaint which combines the Chalian and
                                                   6
           JOINT STIPULATION TO EXTEND PAGE LIMIT FOR PLAINTIFFS’ MOTION FOR
                                 PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 90 Filed 06/19/20 Page 5 of 9 Page ID #:2909



   1   Cabrera actions into one consolidated action. See Chalian, Dkt. No. 74, 74-1.
   2         WHEREAS, despite previously arguing to the District Court that their case
   3   was not related to this action, on June 5, 2020, Plaintiffs Ryan Hyams and Regine
   4   Duhon have now filed a Motion to Intervene and Motion to Stay. See Chalian, Dkt.
   5   Nos. 75, 77, respectively, Proposed Intervenors’ Notice of Motion and Motion to
   6   Intervene Pursuant to FRCP 24 and Proposed Intervenors’ Notice of Motion and
   7   Motion To Stay Entry of Order;
   8         WHEREAS, on June 9, 2020, the Court denied without prejudice the
   9   Parties’ Stipulation to Consolidate the Related Actions of Chalian and Cabrera
  10   and to file a Second Amended Complaint and required that the Parties file a Joint
  11   Status Report. See Chalian, Dkt. No. 80;
  12         WHEREAS, the Parties on June 15, 2020, filed a Joint Status Report
  13   requesting that the Court (1) vacate the stay in the case, and (2) set forth a new
  14   case deadlines that allow Plaintiffs’ forthcoming Motion for Preliminary Approval
  15   of Class Action Settlement to be heard concurrently with Proposed Intervenors’
  16   Motion to Intervene. See Chalian, Dkt. No. 82;
  17         WHEREAS, on June 19, 2020, the Court entered an Order granting the Joint
  18   Stipulation to Vacate Stay and Set New Case Deadlines, including that Proposed
  19   Intervenors’ Motion and Plaintiffs’ Motion for Preliminary Approval be heard
  20   concurrently on July 24, 2020. See Chalian, Dkt. No. 87;
  21         WHEREAS, the Parties subsequently conferred regarding the filing of
  22   Plaintiffs’ Motion for Preliminary Approval taking into account the recent
  23   Intervention and Stay Motions, as Plaintiffs were unaware of the Hyams lawsuit
  24   because a notice of related case was never filed by the Hyams Plaintiffs while
  25   preparing and finalizing their Motion for Preliminary Approval;
  26         WHEREAS, Plaintiffs are now in the process of editing their Motion for
  27   Preliminary Approval to address the contentions and overall merits of Proposed
  28   Intervenors recently-filed Motion;
                                                   6
          JOINT STIPULATION TO EXTEND PAGE LIMIT FOR PLAINTIFFS’ MOTION FOR
                                PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 90 Filed 06/19/20 Page 6 of 9 Page ID #:2910



   1         WHEREAS, in addition to the foregoing, given the extensive procedural
   2   history of both the Chalian and Cabrera actions, the significant monetary result
   3   achieved and the anticipated analysis to support the result achieved, Plaintiffs’
   4   forthcoming Motion for Preliminary Approval will exceed the page limitation set
   5   forth under Local Rule 11-6 of the U.S. District Court for the Central of California;
   6         WHEREAS, under Local Rule 11-6 of the U.S. District Court for the Central
   7   District of California, “No memorandum of points and authorities, pre-trial brief,
   8   trial brief, or post-trial brief shall exceed 25 pages in length, excluding indices and
   9   exhibits, unless permitted.”
  10         WHEREAS, the Parties agree that justification and good cause exist for
  11   extending the 25-page limit for Plaintiffs’ Motion for Preliminary Approval;
  12         NOW, THEREFORE, Plaintiffs and Defendants hereby stipulate as follows,
  13   subject to the approval of the Court, regarding the page limit of Plaintiffs’ Motion
  14   for Preliminary Approval:
  15         1.     Plaintiffs shall file their Motion for Preliminary Approval, along with
  16   supporting memoranda, in excess of 25-pages but not to exceed 50 pages in length.
  17         IT IS SO STIPULATED.
  18
        Dated: June 19, 2020              BOYAMIAN LAW, INC.
  19                                      ALEXANDER KRAKOW + GLICK LLP
                                          LAW OFFICES OF THOMAS W. FALVEY
  20
  21
                                          By: /s/ Michael H. Boyamian
  22                                      Michael H. Boyamian
                                          Armand R. Kizirian
  23                                      Michael S. Morrison
                                          Thomas W. Falvey
  24                                      R. Craig Clark
                                          Walter Haines
  25                                      Attorneys for Plaintiffs SEVAG CHALIAN,
                                          SIGFREDO CABRERA, ENKO TELAHUN,
  26                                      CHRISTINE MCNEELY, PATRICK
                                          BRENNAN, and the Putative Class
  27

  28
                                                   6
           JOINT STIPULATION TO EXTEND PAGE LIMIT FOR PLAINTIFFS’ MOTION FOR
                                 PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 90 Filed 06/19/20 Page 7 of 9 Page ID #:2911



   1   Dated: June 19, 2020          GREENBERG TRAURIG, LLP
   2

   3                                 By: /s/ James N. Boudreau
                                     James N. Boudreau
   4                                 Christiana L. Signs
                                     Tyler R. Andrews
   5                                 Attorneys for Plaintiffs SEVAG CHALIAN,
                                     SIGFREDO CABRERA, ENKO
   6                                 TELAHUN, CHRISTINE MCNEELY,
                                     PATRICK BRENNAN, and the Putative
   7                                 Class
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                             6
          JOINT STIPULATION TO EXTEND PAGE LIMIT FOR PLAINTIFFS’ MOTION FOR
                                PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 90 Filed 06/19/20 Page 8 of 9 Page ID #:2912




                          CERTIFICATE OF SERVICE

        I, Michael Morrison, an employee in the City of Los Angeles, certify that on
 June 19, 2020, caused a true and correct copies of the foregoing be filed with the
 Clerk of the Court by using the CM/ECF system, which will send a notice of
 electronic filing to the following counsel who has registered for receipt of documents
 filed in this matter:

        PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR
        PRELIMINARY APPROVAL OF SETTLEMENT AND DIRECTION OF
        NOTICE UNDER RULE 23(E) OF THE FEDERAL RULES OF CIVIL
        PROCEDURE; MEMORANDUM OF POINTS AND AUTHORITIES;
        DECLARATION OF MICHAEL MORRISON IN SUPPORT OF
        PLAINTIFFS' MOTION FOR PRELIMINARY APPROVAL OF
        SETTLEMENT AND DIRECTION OF NOTICE UNDER RULE 23(E)
        OF THE FEDERAL RULES OF CIVIL PROCEDURE;
        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF
        CLASS ACTION SETTLEMENT, SETTING OF A FINAL APPROVAL
        HEARING, AND APPROVAL OF NOTICE TO THE CLASS;
        JOINT STIPULATION TO EXTEND PAGE LIMIT FOR PLAINTIFFS'
        MOTION FOR PRELIMINARY APPROVAL;
        [PROPOSED] ORDER EXTENDING PAGE LIMIT OF PLAINTIFFS'
        MOTION FOR PRELIMINARY APPROVAL

                              [SEE SERVICE LIST]



 June 19, 2020                    ALEXANDER KRAKOW + GLICK LLP


                                  By:   s/ Michael Morrison
                                        MICHAEL MORRISON
                                        Attorneys for Plaintiff,
                                        Sevag Chalian
Case 2:16-cv-08979-AB-AGR Document 90 Filed 06/19/20 Page 9 of 9 Page ID #:2913



                                   SERVICE LIST

  Counsel for Defendant:                  Co-Counsel for Plaintiff:
  Tyler R. Andrews, Esq.                  Michael H. Boyamian, Esq.
  Roger L. Scott, Esq.                    Armand R. Kizirian, Esq.
  Christina Signs, Esq.                   Boyamian Law, Inc.
  GREENBERG TRAURIG, LLP                  550 N. Brand Blvd., Suite 1500
  3161 Michelson Drive, Suite 1000        Glendale, California 91203
  Irvine, California 92162                Tel: 818 547 52300
  Tel: 949 732 6500                       Fax: 818 547 5678
  Fax: 949 732 6501
  Email: andrewst@gtlaw.com               Thomas W. Falvey, Esq.
  scottro@gtlaw.com                       Law Offices of Thomas W. Falvey
                                          550 N. Brand Blvd., Suite 1500
  R. Craig Clark, Esq.                    Glendale, California 91203
  The Clark Law Group                     Tel: 818 547 5200
  3258 Fourth Avenue                      Fax: 818 500 9307
  San Diego, California 92103
  Tel: 619 239 1321
  Fax: 888 273 4554
  Email: cclark@clarklawyers.com
  mrodriguez@clarklawyers.com
